              Case 2:21-cv-00449-PA-JC Document 1 Filed 01/15/21 Page 1 of 4 Page ID #:1




              1 AMBER HENRY (SBN 247624)
                ahenry@eisnerlaw.com
              2 EISNER, LLP
                9601 Wilshire Blvd., 7th Floor
              3 Beverly Hills, California 90210
                Telephone: (310) 855-3200
              4 Facsimile: (310) 855-3201
               5 Attorneys for Defendant Medicredit, Inc.
               6
               7
               8                           UNITED STATES DISTRICT COURT
               9                       CENTRAL DISTRICT OF CALIFORNIA
              10
              11 ASHLEY AMY SOMERS,                             Case No. 2:21-cv-0449
              12              Plaintiff,                        NOTICE OF REMOVAL
              13        vs.                                     (FEDERAL QUESTION)
              14 MEDICREDIT, INC.; DOES 1-10                    28 U.S.C. §§ 1331, 1441
                 inclusive,
              15
                            Defendant.
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
EISNER, LLP                                                 1
                                                  NOTICE OF REMOVAL
              Case 2:21-cv-00449-PA-JC Document 1 Filed 01/15/21 Page 2 of 4 Page ID #:2




               1          DEFENDANT MEDICREDIT, INC.’S NOTICE OF REMOVAL
               2
                         Defendant Medicredit, Inc. (“Medicredit”) hereby removes this case,
               3
                   originally filed by plaintiff, Ashley Amy Somers (“Plaintiff”) in the Superior Court
               4
               5 of the State of California, County of Los Angeles, under the case number
               6
                   20STLC10343, to the United States District Court for the Central District of
               7
                   California, pursuant to 9 U.S.C. 205 and 28 U.S.C. §§ 1331, 1441, and 1446, and in
               8
               9 support of removal, respectfully states as follows:
              10
                         1.    Medicredit is named as defendant in Case No. 20STLC10343, filed in
              11
              12 the Superior Court of the State of California for the County of Los Angeles (the
              13 “State Court”), styled Ashely Amy Somers v. Medicredit, Inc. (the “State Court
              14
                   Action”).
              15
              16         2.    Plaintiff filed her Complaint (the “Complaint”) in the State Court

              17 Action on or about December 11, 2020, and Defendant received a copy of the
              18
                   Complaint on December 16, 2020, by priority mail. Copies of the pleadings served
              19
              20 in the State Court Action including the Complaint and Summons are attached hereto
              21 as Exhibits 1, 2, and 3.
              22
                         3.    In the Complaint in the State Court Action, Plaintiff brings four counts:
              23
              24 (1) alleged violation of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
              25 Code § 1788, et seq. (the “RFDCPA”); (2) alleged violation of the Fair Debt
              26
                 Collection Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”); (3) alleged
              27
              28
EISNER, LLP                                                 2
                                                   NOTICE OF REMOVAL
              Case 2:21-cv-00449-PA-JC Document 1 Filed 01/15/21 Page 3 of 4 Page ID #:3




               1 negligent violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
               2
                   seq. (the “TCPA”); and (4) alleged intentional violation of the TCPA.
               3
                          4.     Any civil action is removable if the plaintiff could have originally
               4
               5 brought the action in federal court. See 28 U.S.C. § 1441(a).
               6
                          5.     Under 28 U.S.C. § 1331, this Court has original federal question
               7
                   jurisdiction over Plaintiff’s claims based, in part, on alleged violations of the
               8
               9 FDCPA and TCPA.
              10
                          6.     Accordingly, pursuant to 28 U.S.C. § 1441(a), Defendant has the right
              11
              12 to remove the State Court Action to this Court, without regard to the citizenship or
              13 residency of the parties or the amount in controversy.
              14
                          7.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and
              15
              16 1446(b) because the U.S. District Court for the Central District of California is the
              17 federal judicial district embracing the Superior Court of the State of California for
              18
                   the County of Los Angeles where the State Court Action was originally filed.
              19
              20          8.     By this Notice of Removal, Defendant does not waive any defenses,

              21 jurisdictional or otherwise, which it may possess. Defendant also does not concede
              22
                   that Plaintiff has stated a claim against it.
              23
              24          9.     Contemporaneous with the filing of this Notice of Removal in this

              25 Court, Defendant has filed and served its Notice of Filing of Notice of Removal
              26
                 with the State Court and will provide written notice of the filing to all adverse
              27
              28 parties.
EISNER, LLP                                                        3
                                                       NOTICE OF REMOVAL
              Case 2:21-cv-00449-PA-JC Document 1 Filed 01/15/21 Page 4 of 4 Page ID #:4




              1          WHEREFORE, in accordance with the authorities set forth above, Defendant
               2
                   hereby removes this action from the Superior Court of the State of California for the
               3
                   County of Los Angeles to the United States District Court for the Central District of
               4
               5 California.
               6
               7
                   DATED: January 15, 2021                   EISNER, LLP
               8
               9
              10                                       By:         /s/ Amber D. Henry
              11                                             AMBER HENRY
                                                             Attorneys for Defendant Medicredit, Inc.
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
EISNER, LLP                                                  4
                                                    NOTICE OF REMOVAL
